Scott, Judge.
It appears that the testator’s- name was-signed to this will at his request. The case, then, is within the words of the statute. This subject was considered at the lasfc *18term of this court at Jefferson city, in tbe case of Northcutt v. Northcutt. It was there held that the cross could only be regarded as a signing within the statute, when 'that mark alone was used; that if, in addition to the cross, the name of the testator was subscribed, at his request, then it was a case within the statute. The other judges concurring, the judgment will be affirmed.